DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
3.	Claims 1-2, 10, 13-14, 21-35 are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 03/08/2021 have been fully considered but they are moot in view of the new grounds of rejection.. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 10, 13-14, 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (USPG_PUB No. 2013/0105224), in view of Wu et al. (USPG_PUB No. 2016/0274264).
	6.1	In considering claims 1, 13, Donderici et al. discloses a method comprising: 
(see fig. 6A-D, para 22, one LWD system embodiment employs a tool having tilted antennas as the transmitter and the receiver, where at least one of the antennas is placed in the vicinity of the bit, making it possible to detect existing wells at distances of 50-100 feet, para 24, drilling a borehole with a steerable drilling assembly; collecting multi-component electromagnetic logging tool measurements), a tilted antenna, wherein a central axis of the tilted antenna is tilted at a tilt angle with respect to a longitudinal axis of the drill string ((para 44, 46, 50, transmitter and receiver having tilted angle), the tilt angle having a nominal value and an actual effective value determined by measurement (see para 40-41, transmitter tilt angle and receiver  loop azimuth angle of the antenna, see further para 55 which provide for determined the effective tilt angle for the antenna); using the tilted antenna to make electromagnetic measurements in the borehole; processing the electromagnetic measurements to generate physical measurements of a geologic formation (see para 40-41, 43-44, see para 40-41, transmitter tilt angle and receiver  loop azimuth angle of the antenna, wherein the first, second, third signal are obtained using respective loop configuration e.g. real measurement value, simulated measurement value, etc..); and processing a model to generate predicted voltages generated when using the tilted antenna to make the electromagnetic measurements (para 51, In this case, the tool measurements (either as voltage amplitude and phase or as in-phase and quadrature phase components) associated with all transmitter-receiver combinations are supplied to the inversion algorithm, see further para 53, Iterative inversion (FIG. 13B) employs a "forward model" that predicts the tool measurements for a given set of parameter values. Starting with a speculative estimate of the parameter values, the forward model determines the predicted tool measurements, which are then compared with the actual tool measurements, see para 33, the tilted antenna, see further 40-44); and to generate predicted physical measurements of the geologic formation (fig. para 24, processing the measurements to determine a position and orientation of a line representing an existing well; and steering the drilling assembly based at least in part, on said position and orientation and inverting the elongated anomaly measurements to obtain estimates of the anomaly's distance, direction, and orientation, para 51, In this case, the tool measurements (either as voltage amplitude and phase or as in-phase and quadrature phase components) associated with all transmitter-receiver combinations are supplied to the inversion algorithm, see further para 53, Iterative inversion (FIG. 13B) employs a "forward model" that predicts the tool measurements for a given set of parameter values. Starting with a speculative estimate of the parameter values, the forward model determines the predicted tool measurements, which are then compared with the actual tool measurements). Donderici appears to provide for determining the effective tilt angle of the antenna (see para 55) and predicted tool measurements which include voltage amplitude (see para 51, 53), and thus would have been obvious to a person of skilled in the art, as he further provides for using one or more tilted antennas (para 33), which further lead improved performance (para 23). 
Nonetheless, Wu et al. teaches processing measurements using an effective tilted antenna angle, wherein one of the processing the electromagnetic measurements or the processing the model uses the nominal value of the tilt angle and the other uses the actual effective value of the tilt angle (see para 31, 34, 39-44). Donderici et al. and Wu et al. are analogous art because they are from the same field of endeavor and that that model analyzes by Wu et al. is similar to that of Donderici et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of 
6.2	As per claim 2, 14, the combined teachings of Donderici and Wu et al. teach the step of adjusting a drilling parameter based on the generated physical measurements or the generated predicted measurements (see Donderici para 44, 49,  The results are finally communicated to an operator via a graphical device, or transmitted to a control mechanism or an algorithm that adjusts drilling parameters according to a set of rules, also see Guner para 34, the current measurements are used to update the average response for each receiver for the given bin). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38). 
6.3	Regarding claim 21, the combined teachings of Donderici and Wu et al. teach wherein processing the electromagnetic measurements comprises processing raw voltage measurement using the actual effective tilt angle to generate the physical measurements of the geologic formation (see Donderici para 33, 50-53, also see Guner para 57-59); and processing the model comprises processing a forward model using the nominal value of the tilt angle to predict voltage measurements (see Donderici para 40-41, 43-44, see para 40-41, transmitter tilt angle and receiver  loop azimuth angle of the antenna, wherein the first, second, third signal are obtained using respective loop configuration e.g. real measurement value, simulated measurement value, etc..). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that 
6.4	With regards to claim 22, 24, the combined teachings of Donderici and Wu et al. teach the step of processing the predicted voltages measurement using the nominal value of the tilted angle to generate the predicted physical measurements of the geologic formation (see Donderici para 37-38, 51-53). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38). 
6.5	As per claim 23, the combined teachings of Donderici and Wu et al. teach the step processing raw voltage measurements using the nominal value of the tilt angle to generate the physical measurements of the geologic formation (see Donderici para 33, 50-53, also see Guner para 57-59); and processing the model comprises processing a forward model using the actual effective value of the tilt angle to predict voltage measurements (see Wu et al. para 31, 34, 39-44). 
6.6	With regards to claims 25 and 33, the combined teachings of Donderici and Wu et al. teach that the tilted antenna is a transmitting antenna and using the tilted antenna comprises causing the tilted antenna to transmit electromagnetic energy into the borehole (see Donderici para 28, 37-38, 46-53, 60, transmission of electromagnetic signals; also see Wu et al. para 18). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38).  
(see Donderici para 28, 37-38, 51-53, 60; also see Wu et al. para 18). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38).
6.8	Regarding claims 27, 30, and 35, the combined teachings of Donderici and Wu et al. teach the step comparing the physical measurements of the geologic formation and the predicted physical measurements of the geologic formation (see Donderici para 49, 53); and refining the model based on the comparison (see Donderici para 51-53). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38).
6.9	As per claims 28 and 31, the combined teachings of Donderici and Wu et al. teach that wherein: processing the voltages comprises using the actual effective value of the tilt angle to generate the physical measurements of the geologic formation (see Wu et al. para 31, 34, 39-44); and processing the model comprises (see Donderici para 37-38, 50-51),  (i) processing a forward model using the nominal value of the tilt angle to generate the predicted voltages (ii) processing the predicted voltages using the nominal value of the tilt angle to generate the predicted physical measurements of the geologic formation (see Donderici para 37-38, 50-51; also see Wu et al. para 31, 34, 39-44). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu 
6.10	As per claims 29 and 32, the combined teachings of Donderici and Wu et al. teach that wherein: processing the voltages comprises using the nominal value of the tilt angle to generate the physical measurements of the geologic formation (see Donderici para 37-38, 50-51); and processing the model comprises (i) processing a forward model using the actual effective value of the tilt angle to generate the predicted voltages (see Wu et al. para 31, 34, 39-44, also see Donderici para 37-38, 50-51), and (ii) processing the predicted voltages using the nominal value of the tilt angle to generate the predicted physical measurements of the geologic formation (see Donderici  para 37-38, 50-51). Donderici appears to provide for determining predicted tool measurements which include voltage amplitude (see para 51, 53), and thus would have been obvious to a person of skilled in the art, as he further provides for using one or more tilted antennas (para 33), which further lead improved performance (para 23). Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38). 
7.	Claims 1, 10, 13 are further rejected under 35 U.S.C. 103 as being unpatentable over Bittar et al. (USPG_PUB No. 2012/0199394), in view of Wu et al. (USPG_PUB No. 2016/0274264).
	7.1	In considering claims 1, 10, and 13, Bittar et al. discloses a method comprising: 
drilling a borehole with a drill string including a tilted antenna (see para 27, 32, 64-65); wherein a central axis of the tilted antenna is tilted at a tilt angle with respect to a longitudinal axis of the drill string (see para 24, 32), the tilt angle having a nominal value (see para 28-33), (see para 41-43, 48); processing the electromagnetic measurements to generate physical measurements of a geologic formation (see para 33, 37, 41-43); processing a model to generate predicted voltages generated when using the tilted antenna to make the electromagnetic measurements and to generate predicted physical measurements of the geologic formation (see fig.1, fig.6, para 24-25, 28-32); wherein one of the processing the electromagnetic measurements or the processing the model uses the nominal value of the tilt angle (fig.1, 6, para 24-25, 33). However, he does not expressly state that the tilt angle teaches by Bittar is that of an actual effective value determined by measurement and using the actual effective value of the tilt angle to process the measurement.
Wu et al. teaches processing measurements using an effective tilted antenna angle, wherein one of the processing the electromagnetic measurements or the processing the model uses the nominal value of the tilt angle and the other uses the actual effective value of the tilt angle (see para 31, 34, 39-44). Donderici et al. and Wu et al. are analogous art because they are from the same field of endeavor and that that model analyzes by Wu et al. is similar to that of Donderici et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the teachings of Wu et al. with that of Donderici et al. because Wu et al. teaches the improvement of azimuthal sensitivity of the antenna (see para 38). 
Conclusion
8.	Claims 1-2, 10, 13-14, and 21-35 are rejection and THIS ACTION IS None-FINAL.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 26, 2021